               Case 1:20-cv-04259 Document 1 Filed 06/04/20 Page 1 of 8



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Eric Bowers



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


 ERIC BOWERS,

                         Plaintiff,

                    v.                               Case No.:

 CONTRACTORS REGISTER INC.,

                         Defendant.



                                  COMPLAINT AND JURY DEMAND

          The Plaintiff Eric Bowers (“Plaintiff”), by his undersigned attorneys, Rath, Young and

 Pignatelli, P.C., for his complaint against the defendant Contractors Register Inc. dba The Blue

 Book (“Defendant”) alleges as follows:

                                      SUBSTANCE OF THE ACTION

          1.     This is a case of willful copyright infringement in violation of 17 U.S.C. §§ 106(1),

 and 501, and a violation of § 1202 of the Digital Millennium Copyright Act.

          2.    Plaintiff seeks compensatory or statutory damages in an amount to be established at

 trial.
                Case 1:20-cv-04259 Document 1 Filed 06/04/20 Page 2 of 8



                                               PARTIES

        3.       Plaintiff is an individual doing business as Eric Bowers Photography at 1851

South 31st Street, Apt. D, Kansas City, Kansas, 66106-2878.

        4.       Upon information and belief, Contractors Register, Inc. is a New York corporation

with of principal place of business at 800 East Main Street, Jefferson Valley, New York 10535.

                                   JURISDICTION AND VENUE

        5.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and 28

U.S.C. § 1338 (a) (jurisdiction over copyright actions).

        6.       Personal jurisdiction over Defendant is proper. Defendant is conducting business

in and committing torts in this state, including without limitation Defendant’s copyright

infringement, which causes harm in this state and judicial district.

        7.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

 A.      Plaintiff’s Business

        8.       Plaintiff is a professional photographer based out of Kansas City, Kansas and,

through his business Eric Bowers Photography, creates and licenses photographic images for

various uses.

        9.       Plaintiff is known for his Kansas City-based architectural, real estate and

commercial photography. He makes his works available for licensing for advertising, editorial, or

other commercial purposes.

        10.      Plaintiff is the original author of a photographic image of Chicago’s Hudson
                                                    2
                Case 1:20-cv-04259 Document 1 Filed 06/04/20 Page 3 of 8



residential building which is at issue in this case (the “Copyrighted Work”). Attached hereto as

Exhibit A is a copy of the Copyrighted Work.

       11.       Plaintiff is the exclusive owner of the copyrights in and to the Copyrighted Work.

       12.       Plaintiff displayed the Copyrighted Work with watermarks making it obvious that

Plaintiff’s authorization was needed for use of the Copyrighted Work.

       13.       On September 12, 2017, Plaintiff obtained a certificate of registration with the

United States Copyright Office for the Copyrighted Work, Certificate for Registration Number VA

2-068-763, in a bulk registration along with other works. Attached hereto as Exhibit B is a copy of

the certificate for registration obtained from the United States Copyright Office.

       14.       Plaintiff owns all rights, title, and interest, including copyrights, in and to the

Copyrighted Work.

 B.     Defendant’s Unlawful Activities

       15.       Plaintiff has discovered Defendant infringing Plaintiff’s exclusive copyrights in

the Copyright Work.

       16.       Upon information and belief, Defendant owns and operates The Blue Book

Network®, a commercial construction network at http://www.thebluebook.com (the “infringing

website”). Plaintiff discovered the exact copy of the Copyrighted Work being reproduced,

distributed, and publicly displayed on this website. Screenshots of the website are attached hereto

as Exhibit C.

       17.       Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Work.

       18.       The reproduction, distribution, and public display of Plaintiff’s Copyrighted Work

by Defendant is without Plaintiff’s authorization.

       19.       Defendant’s unauthorized reproduction, distribution, and public display of
                                                     3
                Case 1:20-cv-04259 Document 1 Filed 06/04/20 Page 4 of 8



Plaintiff’s Copyrighted Work was knowing and willful and in reckless disregard of Plaintiff’s

rights.

          20.    Defendant, upon information and belief, has willfully disregarded the copyrights

of Plaintiff, thus forcing Defendant to seek relief from this Court.

                              FIRST CLAIM FOR RELIEF
                          DIRECT COPYRIGHT INFRINGEMENT
                                 (17 U.S.C. § 101 et seq.)

          21.    Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

          22.    The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

          23.    Plaintiff owns all rights, title and interest in and to the copyrights in the

Copyrighted Work.

          24.    Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Copyrighted Work, Defendant had access to the Copyrighted Work prior

to the reproduction, distribution, derivation and public display of the Copyrighted Work at the

infringing website.

          25.    By its actions, as alleged above, Defendant infringed and violated Plaintiff’s

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing

and publicly displaying the Copyrighted Work at its website.

          26.    Upon information and belief, the infringement by Defendant is willful and

deliberate and Defendant has profited at the expense of Plaintiff.

          27.    As a direct and proximate result of Defendant’s infringement of Plaintiff’s

exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover his actual damages

resulting from the uses of the Copyrighted Work by Defendant without paying license fees, in an
                                                    4
                Case 1:20-cv-04259 Document 1 Filed 06/04/20 Page 5 of 8



amount to be proven at trial.

        28.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall be

entitled to recover damages based on a disgorgement of Defendant’s profits from infringement of

the Copyrighted Work, which amounts will be proven at trial.

        29.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to the

infringing reproduction, distribution, and public display of the Copyrighted Work, or such other

amounts as may be proper under 17 U.S.C. § 504(c).

        30.      Plaintiff is entitled to his costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        31.      The conduct of Defendant has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                           SECOND CLAIM FOR RELIEF
              VIOLATION OF THE DIGITAL MILLENIUM COPYRIGHT ACT
                                (17 U.S.C. § 1202)

        32.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        33.      The Copyrighted Work contained copyright management information, specifically

watermarking that made it obvious that permission from Plaintiff was necessary before the image

could be lawfully used on Defendant’s website.

        34.      Upon information and belief, Defendant intentionally removed copyright

management information from the Copyrighted Work.

        35.      Upon information and belief, Defendant removed and/or altered copyright
                                                    5
               Case 1:20-cv-04259 Document 1 Filed 06/04/20 Page 6 of 8



management information knowing or having reasonable grounds to know that such actions would

conceal its infringement of Plaintiff’s copyright.

       36.        Upon information and belief, Defendant reproduced, distributed and publicly

displayed the Copyrighted Work without copyright management information in order to facilitate

or conceal the infringement of Plaintiff’s copyrights.

       37.        Upon information and belief, Defendant’s acts in violation of the Digital

Millennium Copyright Act were and are willful.

       38.        By reason of Defendant’s violations of the Digital Millennium Copyright Act,

Plaintiff has sustained and will continue to sustain substantial injuries.

       39.        Further irreparable harm is imminent as a result of Defendant’s conduct, and

Plaintiff is without an adequate remedy at law. Plaintiff is therefore entitled to an injunction, in

accordance with 17 U.S.C. § 1203(b), restraining Defendant, its officers, directors, agents,

employees, representatives, assigns, and all persons acting in concert with Defendant from

engaging in further violations of the Digital Millennium Copyright Act.

       40.        At its election, and in lieu of Defendant’s profits derived from its violations of the

Digital Millennium Copyright Act and Plaintiff’s actual damages, Plaintiff is entitled to recover

statutory damages in accordance with 17 U.S.C. § 1203(c)(3)(B), including damages up to $25,000

for each violation of the Digital Millennium Copyright Act.

       41.        Plaintiff is entitled to recover costs and attorneys’ fees in accordance with 17

U.S.C. § 1203(b)(4) and (5).

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

        1.       A declaration that Defendant has infringed Plaintiff’s copyrights under the

Copyright Act;
                                                     6
                Case 1:20-cv-04259 Document 1 Filed 06/04/20 Page 7 of 8




        2.       A declaration that such infringement is willful;

        3.       An accounting of all revenue earned by Defendant during the period in which it

reproduced, distributed or displayed the Copyrighted Work, or any portion or derivation of the

Copyrighted Work;

        4.       Awarding Plaintiff all gains, profits, property and advantages obtained or derived by

Defendant from their acts of copyright infringement or, in lieu thereof, should Plaintiff so elect,

such statutory damages as the Court shall deem proper, as provided in 17 U.S.C. §§ 504(c),

including damages for willful infringement of up to $150,000 for each instance of copyright

infringement;

        5.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future infringement;

        6.       Awarding Plaintiff its costs and disbursements incurred in this action, including its

reasonable attorneys’ fees, as provided in 17 U.S.C. § 505;

        7.       A declaration that Defendant has violated the Digital Millennium Copyright Act by

intentionally removing copyright management information and intentionally providing and

distributing false copyright management information to conceal infringement;

        8.       Awarding Plaintiff all gains, profits, property and advantages obtained or derived by

Defendant from its violations of the Digital Millennium Copyright Act or, in lieu thereof, should

Plaintiff so elect, such statutory damages as the Court shall deem proper, as provided in

1203(c)(3)(B), including damages up to $25,000 for each violation of the Digital Millennium

Copyright Act;

        9.       Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future willful violation of the Digital Millennium Copyright Act;


                                                    7
               Case 1:20-cv-04259 Document 1 Filed 06/04/20 Page 8 of 8




        10.     Awarding Plaintiff its costs and disbursements incurred in this action, including its

reasonable attorneys’ fees, as provided in 17 U.S.C. § 1203(b)(5);

        11.     Awarding Plaintiff interest, including pre-judgment interest, on the foregoing sums;

        12.     Permanently enjoining Defendant, its employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

continuing to market, offer, sell, dispose of, license, lease, transfer, public display, advertise,

reproduce, develop or manufacture any works derived or copied from the Plaintiff’s Copyrighted

Work or to participate or assist in any such activity; and

        13.     For such other and further relief as the Court may deem just and proper.

                                           JURY DEMAND

        Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.



Dated: June 4, 2020                              Respectfully submitted,



                                                 /s/ R. Terry Parker
                                                 R. Terry Parker, Esquire
                                                 RATH, YOUNG and PIGNATELLI, P.C.
                                                 120 Water Street, Second Floor
                                                 Boston, MA 02109
                                                 Telephone: (603) 226-2600
                                                 Email: rtp@rathlaw.com

                                                 Attorneys for Plaintiff
                                                 Eric Bowers




                                                    8
